Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3, 4, 6-9, 11, 12 & 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2016/0047072) in view of Migel (USPN 1,333,032), de Backer (US 2017/0066212).
Regarding Claim 15, Tsai disclose an article of footwear having a woven (Para. 29-34) comprising: a first surface (1st, see annotated Figure 1A below) and a second surface (2nd, see annotated Figure 1A below); and a plurality of woven cells (cell, see annotated Figure 1a below), each woven cell in the plurality of woven cells comprising; a perimeter (P, see annotated Figure 1a below); and a reactive region (R, see annotated Figure 1a below, Para. 35) enclosed within the perimeter (see annotated Figure 1a below), wherein the reactive region changes from a first physical state to a second physical state when the woven upper is exposed to an external stimulus (Para. 35), wherein the reactive region is comprised of a first outer layer (1, see annotated Figure 1a below) comprising at least a second yarn (102), and a third outer layer (3, see annotated Figure 1a below) comprising at least a third yarn (106), wherein the third yarn is dimensionally unstable in response to the external stimulus (Para. 32 & 35, “elastic”, “heat treating process shrinks the floating threads 106”), and wherein the first surface of the woven upper is comprised of the first outer layer and the second surface of the woven upper is comprised of the third outer layer (see annotated Figure 1a below). Tsai discloses the woven structure can be used for various items like a footwear (Para. 29). 

Tsai does not specifically disclose a perimeter comprising at least a first yarn, a second middle layer comprising at least the first yarn; wherein the second middle layer is between the first outer layer and the third outer layer.
However, Migel discloses a woven comprising a first surface (top of Figures 1, 4 & 5) and a second surface (bottom of Figures 4 & 5) a plurality of woven cells (cell, see annotated Figures 4 & 5 below), each woven cell in the plurality of woven cells comprising; a perimeter (P, see annotated Figure 1 below) at least a first yarn (b); and a reactive region (Figures 4 & 5) enclosed within the perimeter, wherein the reactive region changes from a first physical state to a second physical state when the woven is exposed to an external stimulus (Page 1, lines 38-60, Page 2, lines 123-129, Page 3, lines 89-97), wherein the reactive region is comprised of a first outer layer comprising at least a second yarn (d), a second middle layer comprising at least the first yarn (b, Figures 4 & 5) and a third outer layer comprising at least a third yarn (c), wherein the third yarn is dimensionally unstable in response to the external stimulus (Page 1, lines 38-60, Page 2, lines 123-129, Page 3, lines 89-97), wherein the second middle layer is between the first outer layer and the third outer layer (Figures 4 & 5), and where the first surface of the woven is comprised of the first outer layer and the second surface of the woven upper is comprised of the third outer layer (Figures 4 & 5). It would have been obvious to one of ordinary skill in the art before the effective filing date to include a first yarn, as taught by Migel, to the woven of Tsai in order to have a fully realized woven structure including warp yarns to hold the cells in a perimeter for the purpose of structural integrity. 
Regarding Claim 3, the combination of Tsai, de Backer and Migel disclose a first woven cell (1, see annotated Figures 7 & 10 below) and a second woven (2, see annotated Figures 7 & 10 below) cell in the plurality of woven cells have at least one common portion of the perimeter (P, see annotated Figures 7 & 10 below).
Regarding Claim 4, the combination of Tsai, de Backer and Migel disclose the third yarn is interwoven with at least a portion of the first yarn and at least a portion of the second yarn at the perimeter (Tsai, Figures 1a-1b & Migel, Figrues 1, 4 & 5).
Regarding Claim 5, the combination of Tsai, de Backer and Migel do not specifically disclose the first yarn, the second yarn, and the third yarn are weft yarn. However, Tsai disclose various yarns and any number of types may be used in order to enhance performance characteristics (Para. 31, 32 & 38). Also, Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the material and number of the yarns as claimed, since it is well within the general skill of a worker in the art to select any number of known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using various yarns for the weft would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense. 
Regarding Claims 6 & 7, the combination of Tsai, de Backer and Migel do not specifically disclose a fourth yarn being a warp. However, Tsai disclose various yarns and any number of types may be used in order to enhance performance characteristics (Para. 31, 32 & 38) and Migel discloses a warp (a). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the material of the yarn as claimed, since it is well within the general skill of a worker in the art to select any number of known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using various yarns for the warp would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense. 
Regarding Claim 8, the combination of Tsai, de Backer and Migel disclose the yarn is a 50denier-600denier polyester yarn (Para. 31-32). 
Regarding Claim 9, the combination of Tsai, de Backer and Migel disclose the first yarn, the second yarn, and the fourth yarn are dimensionally stable in response to the external stimulus (Tsai, Para. 35 & Migel, Figures 1, 4 & 5, since the third yarn is the one the responds to the external stimulus; then the other yarns are stable).
Regarding Claim 11, the combination of Tsai, de Backer and Migel disclose a length of the third yarn is dimensionally reduced in response to the external stimulus (Tsai, Para. 35, “shrinks” & Migel, Page 1, lines 38-60, Page 2, lines 123-129, Page 3, lines 89-97).
Regarding Claim 12, the combination of Tsai, de Backer and Migel disclose the first yarn limits elongation of the reactive region in a weft direction (Migel, Page 1, lines 38-60, Page 2, lines 123-129, Page 3, lines 89-97, since the first yarn does not shrink, it would limit the elongation in the weft direction to some degree).
Regarding Claim 14, the combination of Tsai, de Backer and Migel disclose the reactive region abuts at least a portion of the perimeter (Tsai, Figures 1a, 1b, 7 & 10 & Migel, Figures 1, 4 & 5)
Regarding Claim 16, the combination of Tsai, de Backer and Migel disclose the external stimulus is heat (Para. 35). The combination of Tsai and de Backer do not specifically disclose the external stimulus comprises moisture that is at or above 100 degrees Celsius and at or below 150 degrees Celsius. However, de Backer further discloses heating to 100-160 degrees Celsius to shrink a shoe upper (Para. 26-28). It would have been obvious to one of ordinary skill in the art to heat the article to the claimed degrees, as taught by de Backer, in order to cause the fabric to shrink to its desired shape and design.
Regarding Claim 17, the combination of Tsai, de Backer and Migel disclose each woven cell in the plurality of woven cells further comprises a non-reactive region enclosed within the reactive region (Tsai, Figures 1a, 1b, 7 & 10, Para. 28-35 & 38 & Migel, Figures 1, 4 & 5).

    PNG
    media_image1.png
    368
    644
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    514
    713
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    539
    701
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    561
    394
    media_image4.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398.  The examiner can normally be reached on Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHARINE G KANE/Primary Examiner, Art Unit 3732